DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality:
Para. 27: “FIG. 14 is n exploded section view…” should read “FIG. 14 is an exploded section view…”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the frictional engagement facilitates securing the cap body within the retention collar at a selected depth of insertion”. It is unclear if “selected depth” is referring to a depth selected by the manufacturer / designer (i.e. a fixed / preselected depth), or is referring to a depth selected by a user (i.e. a settable / adjustable depth). 

Claim 6 recites “the escutcheon comprising a peel and stick adhesive about a portion of the annular flange that in use abuts a wall, whereby the annular flange is affixed to a wall by the adhesive”. The recitations of “in use” and “whereby the annular flange is affixed to a wall by the adhesive” cause the scope of the claim to take on an unreasonable degree of uncertainty, as set forth below.  
As best understood, this limitation is intending to further define the claimed device by establishing that the escutcheon further comprises a peel and stick adhesive about a portion of the annular flange configured to abut a wall (i.e. the face of the flange oriented away from the cap) so that, when installed, the adhesive would fix the flange to the wall. 
In view of the above, the recitations of “in use” and “whereby the annular flange is affixed to a wall by the adhesive” are functional language intended to define the structure of the device via illustration of intended use. However, “whereby the annular flange is affixed to a wall by the adhesive” might be seen as further requiring the wall as a positively recited element of the claim, the annular flange “affixed to the wall by the adhesive” being a required structural limitation rather than a functional limitation / intended use. 
Additionally, the language of the claim may raise doubt as to whether the claim is also directed to a method / process of using the device (e.g., “whereby the annular flange is affixed to the wall by the adhesive” being interpreted as a method step). As set forth in MPEP § 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. 

Claim 7 is nominally directed to a “plumbing access cover” (i.e., a device), but recites “wherein a spacer ring is used to space the escutcheon from a wall”, which appears to be a method step.  As set forth in MPEP § 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.
If this claim was intended to be directed to a method, then at least the preamble of the claim should be amended to clearly define the claim as such. Alternatively, if this claim was merely intended to further define the device structure, the limitation should be amended to avoid the above confusion (e.g. “wherein the plumbing access cover further comprises a spacer ring capable of spacing the escutcheon from a wall” or appropriate equivalent). 
Additionally, if the claim as currently presented was intended to be directed to the device rather than a method, it is unclear if “a wall” is intended to be a positively recited element or not. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 5 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mockett (US 6,694,566).
Regarding claim 1, Mockett discloses (figs. 1-3) an access cover, comprising: 
a cap (12) having a cap body (e.g., 20; or 20 & 22); 
an escutcheon (10) having an annular flange (16) and a retention collar (14) for receiving the cap body (see fig. 3); and 

    PNG
    media_image1.png
    567
    587
    media_image1.png
    Greyscale
an engagement on the retention collar (i.e., at least the portion of the inner surface of the retention collar which engages the cap body; col. 1, lines 55-58; see annotated fig. 3 below) for engaging the cap body, thereby releasably securing the cap body within the retention collar (as shown; col. 2, lines 25-28).
Regarding the preamble statement wherein the device is “a plumbing access cover”, as set forth in MPEP § 2111.02(II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.
In the instant case, the body of the claim is seen as setting forth all of the limitations of the claimed invention, the preamble merely stating a purpose or intended use of the invention (i.e. an access cover for use with a plumbing component / system) and is thus not seen as a limitation of the claim. 
However, even if the preamble is seen to be limiting, MPEP § 2111.02(II) further states “[t]o satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.”. In this case, it is noted that Mockett discloses that the access cover may be used with holes in a number of structures / surfaces (25), including panels, walls, and boards (col. 2, lines 12-14). While Mockett discloses the use of the device to allow a cable or cord to pass through, as best understood, the disclosed device would also be capable of providing access to (and subsequently covering) a plumbing component or system via the hole (i.e. a plumbing component or system concealed behind such a panel, wall, or board). 

Regarding the limitation wherein the cover comprises “an engagement on the retention collar”, as noted above, Mockett discloses that the cap body and inner surface of the retention collar engage frictionally to affect retention of the cap. As such, at least the portion of the inner surface of the retention collar which engages the cap body may be seen as “an engagement”. To promote compact prosecution, however, alternative grounds of rejection under 35 U.S.C. 103 over Mockett in view of teachings by Toth (US 3,615,108) are provided later in this action. 

Regarding claim 2, the access cover of Mockett reads on the additional limitation wherein the engagement is a frictional engagement (col. 1, lines 55-58; col. 2, lines 25-28).

Regarding claim 3, the access cover of Mockett reads on the additional limitation wherein the frictional engagement facilitates securing the cap body within the retention collar at a selected depth of insertion. 
In particular, the frictional engagement facilitates securing the cap body within the collar at least at a full depth of insertion, as shown in fig. 3, which may correspond to the “selected depth of insertion” (i.e. as selected by the designer/manufacturer or even by the user, based on intended use). 
Additionally, because Mockett discloses that the cap body and inner surface of the retention collar have substantially the same inner diameter to cause the frictional engagement (col. 1, lines 55-58), as best understood, the engagement would also work to affect frictional engagement of the cap body within the retention collar at depths of engagement less than fully inserted (as the two portions are cylindrical and frictionally engaged without relying on, e.g., a snap fit connection which might require a particular depth of engagement, etc.).  

Regarding claim 5, the access cover of Mockett reads on the additional limitation wherein the cap body (20) is cylindrical (see figs. 1-3; col. 1, lines 55-58 suggests the cap body 20 has a diameter equal to that of the collar, which is explicitly cylindrical) and the retention collar (14) is cylindrical (col. 1, lines 46-47: “a cylindrical hollow sleeve 14”). 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al. (WO 2018/153909 A1; hereafter Kraus).
Regarding claim 1, Kraus discloses (figs. 1-4; alternative embodiments in figs. 5-12) an access cover (10), comprising: 
a cap (14) having a cap body (as shown); 
an escutcheon (12) having an annular flange (26) and a retention collar (22 & 24) for receiving the cap body (as shown); and 
an engagement (incl. latching tabs 38) on the retention collar for engaging the cap body, thereby releasably securing the cap body within the retention collar (pg. 11, lines 9-15; fig. 2, the cap is secured in a “pre-mounted position” via a form-fit engagement; pg. 13, lines 1-6; figs. 3 & 4, the cap is secured in a “locked position” via a press-fit; pg. 13, line 33 – pg. 14, line 11).

Regarding the preamble statement wherein the device is “a plumbing access cover”, as set forth in MPEP § 2111.02(II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.
In the instant case, the body of the claim is seen as setting forth all of the limitations of the claimed invention, the preamble merely stating a purpose or intended use of the invention (i.e. an access cover for use with a plumbing component / system) and is thus not seen as a limitation of the claim. 
However, even if the preamble is seen to be limiting, MPEP § 2111.02(II) further states “[t]o satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.”. In this case, it is noted that Kraus discloses that the access cover may be used with an opening (20) in a workpiece or body structure (18). While Kraus discloses the use of the device to cover an opening in a motor vehicle body structure, as best understood, the disclosed device would also be capable of providing access to (and subsequently covering) a plumbing component or system via the opening (i.e. a plumbing component or system concealed behind such a workpiece or body structure).

Regarding claim 2, the access cover of Kraus reads on the additional limitation wherein the engagement is a frictional engagement. In particular, Kraus discloses that, in at least the locked position, the engagement (i.e. latching tabs 38) may secure the cap body via a press-fit (e.g., pg. 11, lines 9-15; pg. 13, line 33 – pg. 14, line 11). As would be understood by a person having ordinary skill in the art, a press-fit (also known in the art as a friction fit or interference fit) is a type of frictional engagement.
Regarding claim 3, the access cover of Kraus reads on the additional limitation wherein the frictional engagement (i.e. the latching tabs 38, providing a press-fit connection with the cap body) facilitates securing the cap body within the retention collar at a selected depth of insertion. 
In particular, the frictional engagement facilitates securing the cap body within the collar at least at a full depth of insertion of the locked position, as shown in figs. 3 & 4, which may correspond to the “selected depth of insertion” (i.e. as selected by the designer/manufacturer or even by the user, based on intended use).

Regarding claim 4, the access cover of Kraus reads on the additional limitation wherein the engagement is comprised of a plurality of tabs (38) with each tab having a distal portion (at 30; see figs 1-4; pg. 9, lines 13-22) resiliently biased inwards (as shown; see outward displacement from figs. 2 to fig. 3, as cap body expands tabs outward against resilient bias provided by at least sealing member 24 and/or the inherent resiliency of the collar material).

Regarding claim 5, the access cover of Kraus reads on the additional limitations wherein the cap body (i.e. at least sections 84, 86 & 88 thereof) is cylindrical (see fig. 1) and the retention collar (incl. at least portion 24 thereof) is cylindrical.
The examiner notes that, in general, each of the cap body and the retention collar may be considered “cylindrical” (i.e. shaped like a cylinder), e.g., as opposed to rectangular or having some other non-circular geometry. While these elements are not perfect cylinders, as understood, even applicant’s own retention collar would not be a perfectly cylinder due to the inward bias of the engagement tabs and the slots formed therebetween. 



Claims 1, 5 & 7 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fishel et al. (US 5,144,777; hereafter Fishel).
Regarding claim 1, Fishel discloses (figs. 3-6) an access cover (28), comprising: 
a cap (30) having a cap body (incl. at least 45; or incl. at least 42 & 45); 
an escutcheon (29) having an annular flange (31) and a retention collar (32) for receiving the cap body; and 
an engagement (i.e. end wall 33 which engages barb 50 of the cap and/or guides 40 which engage wall segments 46 of the cap) on the retention collar for engaging the cap body (figs. 4-6), thereby releasably securing the cap body within the retention collar (as shown in fig. 6; see col. 8, lines 48-52; col. 10, lines 4-8).

Regarding the preamble statement wherein the device is “a plumbing access cover”, as set forth in MPEP § 2111.02(II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.
In the instant case, the body of the claim is seen as setting forth all of the limitations of the claimed invention, the preamble merely stating a purpose or intended use of the invention (i.e. an access cover for use with a plumbing component / system) and is thus not seen as a limitation of the claim. 
However, even if the preamble is seen to be limiting, MPEP § 2111.02(II) further states “[t]o satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.”. In this case, it is noted that Fishel discloses that the access cover may be used with holes formed in walls of various constructions (col. 1, lines 5-7; col. 1, line 67 - col. 2, line 7; col. 5, lines 11-17, etc.). While Fishel discloses the use of the device to allow a cable or cord to pass through, as best understood, the disclosed device would also be capable of providing access to (and subsequently covering) a plumbing component or system via the hole (i.e. a plumbing component or system concealed behind such a wall). 

Regarding claim 5, the access panel of Fishel reads on the additional limitation wherein the cap body (i.e. 45) is cylindrical and the retention collar (32) is cylindrical. See figs. 3-6. 

Regarding claim 7, Fishel discloses the additional limitation wherein a spacer ring (26; “retention ring 26”) is used to space the escutcheon (29) from a wall (11). 
See fig. 3; col. 4, lines 46-50: “[a]t full insertion the outer flange of the grommet structure rests against the retention ring…”. 

    PNG
    media_image2.png
    385
    502
    media_image2.png
    Greyscale
Additionally, while not explicitly labelled in figs. 5 & 6, as best understood in view of the disclosure and other figures (e.g., fig. 3), the spacer ring (26) is shown to be spacing the escutcheon from the wall where indicated in partial fig. 5 below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 (as understood) are rejected (or alternatively rejected) under 35 U.S.C. 103 as being unpatentable over Mockett in view of Toth (US 3,615,108).
Regarding claim 1, while Mockett is seen as disclosing all of the limitations of claim 1 (as set forth under 35 U.S.C. 102 above), to promote compact prosecution in the event that Mockett is not seen as disclosing “an engagement on the retention collar for engaging the cap body”, the following alternative teaching is provided. 
Toth teaches (figs. 1-6) an escutcheon (G) having an annular flange (20) and a retention collar (formed by inner surface of opening 18 and tabs H) for receiving a component (e.g. a pipe, D, as in fig. 1; a pipe 56 in fig. 6; or other elongate components, as shown in figs. 10 & 11); and an engagement (i.e. tabs H; or at least gripping portions 50 thereof) on the retention collar for engaging the component, thereby releasably securing the component within the retention collar (as shown in the above figures; see also: col. 3, lines 7-9).
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the access cover of Mockett by providing an engagement on the retention collar for engaging the cap body, thereby releasably securing the cap body within the retention collar, in view of the teachings of Toth, as the simple substitution of one known cylindrical frictional engagement arrangement (i.e. the fixed cylindrical frictional engagement arrangement of Mockett) for another (the resilient tab-type frictional engagement arrangement of Toth) to obtain predictable results (e.g. enabling the engagement to accommodate a greater degree of deviation in cap diameter or alignment vs. a fixed cylindrical engagement); or otherwise obvious as the use of a known technique (i.e. providing such a resilient tab-type frictional engagement to a retention collar of a flanged escutcheon, as in Toth) to improve a similar device (the escutcheon of Mockett, having a retention collar configured for frictional engagement) in the same way (e.g., as described above). 
As a result, all of the limitations of claim 1 are alternatively met, or are otherwise rendered obvious. 

Regarding claim 2, the access cover of Mockett, as modified in view of Toth above, reads on the additional limitation wherein the engagement is a frictional engagement.  
As previously set forth above, both the original “fixed” cylindrical engagement of Mockett and the resilient tab-type engagement of Toth are configured to secure via frictional engagement. 

Regarding claim 3, the access cover of Mockett, as modified above, reads on the additional limitation wherein the frictional engagement facilitates securing the cap body within the retention collar at a selected depth of insertion. 
As previously described, the frictional engagement of Mockett facilitates securing the cap body within the collar at least at a full depth of insertion, as shown in fig. 3 of Mockett, which may correspond to the “selected depth of insertion” (i.e. as selected by the designer/manufacturer or even by the user, based on intended use). As understood, the access cover as modified to utilize the resilient tab-type engagement of Toth would also be capable of securing the cap body (via friction) at least at the full depth of insertion. 
Additionally, because the cap body of Mockett has a generally constant outer diameter, the resilient tabs of the frictional engagement (as taught by Toth) would apply relatively constant friction force to the cylindrical cap body along its length such that the arrangement would also operate to secure the cap body within the retention collar at depths of engagement less than fully inserted. 

Regarding claim 4, the access cover of Mockett, as modified above, reads on the additional limitation wherein the engagement is comprised of a plurality of tabs (i.e. tabs H as taught by Toth) with each tab having a distal portion (e.g., distal portions including gripping portions 50) resiliently biased inwards (see Toth, figs. 4 & 5; portions 50 of the tabs are resiliently biased inwards relative to the collar opening diameter at 18 to provide a gripping force; see also col. 1, lines 14-18, col. 4, lines 42-67 and col. 5, lines 44-57). 

Regarding claim 5, the access cover of Mockett, as modified above, reads on the additional limitation wherein the cap body is cylindrical and the retention collar is cylindrical.
The cap body of Mockett is seen to be cylindrical as previously discussed under 35 U.S.C. 102, above. 
With respect to the retention collar, as both the original retention collar of Mockett (previously discussed) and the retention collar of Toth (shown in figs. 3-5 thereof) are each generally cylindrical, the retention collar of Mockett, as modified to including the resilient tab-type engagement of Toth, would reasonably be expected to remain cylindrical. 

Claim 6 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mockett (or Mockett in view of Toth) as applied to claim 1 above, and further in view of Ledvina (US 2008/0271411).
Regarding claim 6, Mockett suggests that the escutcheon may be fixed to the wall (25) in a number of ways, including frictional engagement (via rib 18 in the hole) and/or via glue (i.e., adhesive; col. 2, lines 15-22). Mockett also discloses that the annular flange (16) of the escutcheon includes a portion that in use abuts a wall (see fig. 3; i.e. the face of the annular flange oriented away from the cap and against the wall). 
Mockett does not explicitly disclose the additional limitation wherein the escutcheon comprises peel and stick adhesive about a portion of the annular flange that in use abuts a wall, whereby the annular flange is affixed to a wall by the adhesive.
Ledvina teaches (figs. 1, 3 & 4) a plumbing access cover (100) comprising a cover / escutcheon element (10) having a flange (12) configured to abut a wall in use (fig. 1). Ledvina further teaches that the access cover comprises a peel and stick adhesive (including adhesive strip 14 and removable / peel strip 16; see figs. 1 & 3; para. 10, 11, 25; published claim 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the access cover of Mockett by providing a peel and stick adhesive about a portion of the annular flange that in use abuts a wall, whereby the annular flange may be affixed to a wall by the adhesive, in view of the teachings of Ledvina, to enable the annular flange of the escutcheon to be quickly and easily secured to the area of the wall around the target opening (as suggested by Ledvina), especially when the opening is oversized and/or of a condition which would prevent reliable securement of the escutcheon to the wall by engagement of the retention collar within the hole.  
As a result, the limitations of claim 6 are met, or are otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753